DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figures 1 and 4: the “ambient-light intensity detector 100” mentioned in ¶62 is not labeled as such in figures 1 or 4. Examiner recommends that the applicant re-order the figures so that figures 7a and 7b, illustrating the entirety of the system, are presented, and consequently described in the specification, first for better clarity.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
  ¶6: line 25, “slid rheostat” should say “slide
Regarding the description of the figures, see (3.) under drawings heading 
Appropriate correction is required.
Claim Objections
Claims 5-6 objected to because of the following informalities:  
Regarding both claims 5 and 6: “a defecting surface” should be “a deflecting surface” for further clarity
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
"a light-uniforming component configured to uniformly and evenly mix the reflection light" and "a light-converging component...configured to converge said pending detection light" in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The “light uniforming component” of claim 1 is being interpreted as a diffuser of sorts based on ¶68 of the specification, and the “light-converging component” of claim 1 is being interpreted as a converging lens of sorts based on ¶91 of the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intensity" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-30 are rejected because of their dependency on claim 1.
Claims 23-30 recite the limitation "said detection values" in line 4 of each claim respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10, 13-14, 17, 20, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikata et al. (USPGPub 20140346333 A1) in view of Baumgart et al. (WO 2017041992 A1).

Regarding claim 1, Higashikata teaches an ambient-light intensity detector for detecting an intensity of at least a reflection light reflected from at least one object in a use environment, comprising: a light-converging component defining a light-converging path, wherein said light- converging component is configured to converge said pending detection light to said light-converging path (¶104, [a]s can be seen from FIG. 11B, the outgoing surface 15d is formed into a convex lens. Thereby, the light emitted from the outgoing surface 15d becomes light condensed at the convex lens (i.e. light-converging component) to efficiently enter the light receiving surface 6a of the photodetection element 6 shown in FIG. 12); and a photosensitive element having a photosensitive surface, wherein said photosensitive surface of said photosensitive element is retained in said light-converging path and configured to receive said pending detection light after being converged to said light-converging path through said light-converging component for detecting the intensity of the pending detection light after being converged by said light-converging component (see figure 12, photodetection element 6 with 
	However, Baumgart teaches a light-uniforming component configured to uniformly and evenly mix the reflection light reflected from the object in the use environment while passing therethrough to form a pending detection light; wherein said light-uniforming component is retained in said light-converging path (see figure 1a, light diffuser 1 comes before condensing lens 6).
	It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify Higashikata to incorporate the teachings of Baumgart to further include a light diffuser because light transmitted from a diffuser is dispersed to achieve increased uniformity of a beam, as would occur with natural ambient light. Hereinafter, the diffuser of Baumgart will be taking the place of light passing part 10a of Higashikata.

Regarding claim 2, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claim 1, wherein said light-uniforming component has a light-inletting surface and a light-outletting surface, and said light-converging component has a light-entering surface and a light-emerging surface, wherein said light-uniforming component is retained in said light-converging path while said light-outletting surface thereof facing said light-entering surface of said light-converging component, wherein said photosensitive surface of said photosensitive element is arranged to face said light-emerging surface of said light-converging component (Higashikata, see figure 12, light guiding member 15, convex lens 15d, and the path of light entering and exiting both the light guiding member and the convex lens, and the light 

Regarding claim 3, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claim 2, further comprising an enclosure having a receiving cavity defining a detection environment therein, wherein said light-converging component is retained in said receiving cavity and said light-uniforming component is retained in said receiving cavity while said light- inletting surface thereof is exposed to outside of said enclosure for allowing the reflection light reflected from the object in the use environment entering said light-uniforming component via said light-inletting surface thereof, wherein said photosensitive element is retained in said detection environment of said receiving cavity for receiving said pending detection light converged to said light-converging path by said light-converging component (Higashikata, see figure 12, cavity created by housing 1 containing light passing part 10a, light guiding member 15, convex lens 15d, and photodetection element 6). 

Regarding claims 9-10, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claims 2 and 3, wherein said light-converging component is selected from the group consisting of a Fresnel lens, a condenser lens and a condenser lens combination (Higashikata, see figure 12, convex lens 15d (i.e. condenser lens)).

Regarding claims 13-14, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claims 1 and 2, wherein said light-converging component defines a central axis, wherein a cross section of said light- converging component from any position along an axial direction thereof is in centrosymmetric shape and a center of which is in said central axis defined by said light- converging component, wherein a cross section of said light-uniforming component from any position along an axial direction thereof is in centrosymmetric 

Regarding claim 17, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claim 2, further having a gap defined between said light-outletting surface of said light-uniforming component and said light-entering surface of said light-converging component (Higashikata, see figure 12, gap formed between 10 (i.e. light-uniforming component with element 1 from Baumgart) and 15).

Regarding claim 20, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claim 2, wherein said light-outletting surface of said light-uniforming component is overlappedly attached to said light-entering surface of said light-converging component (Higashikata, see figure 12, light passing area 10 (i.e. light-uniforming component with element 1 from Baumgart) overlaps light guiding member 15).

Regarding claims 23-25 and 28, Higashikata as modified by Baumgart teaches the ambient-light intensity detector, as recited in claims 1, 2, 3, and 14, further comprising a controller which is provided with a plurality of preset control scales, wherein said photosensitive element is controllably linked with said controller and said preset control scales of the controller are corresponding to said detection values of said photosensitive element respectively, said controller is configured to adjust among said preset control scales while said preset control scales are corresponding to said detection values respectively in a functional relationship (Higashikata, ¶21, [i]n one or more embodiments of the present invention, in the above-described photodetection device, illuminance of ambient light of a vehicle may be detected by the photodetection element so that lamps of the vehicle may be controlled, based on the detection result; and ¶90, [t]he vehicle control device turns on the headlights and the tail lights when receiving the lighting command from the photodetection device 100, and the device turns off the headlights and the tail lights when receiving the lighting-out command from the photodetection device 100 (i.e. the preset control scales are on and off)).

Claims 4-6, 11-12, 15-16, 18-19, 21-22, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikata et al. (USPGPub 20140346333 A1) as modified by Baumgart et al. (WO 2017041992 A1) further in view of Bechtel et al. (U.S. Patent No. 5537003 A).

Regarding claim 4, Higashikata as modified by Baumgart teaches a light deflecting component (Higashikata, Reflective surface 15c), a light-converging component (Higashikata, convex lens 15d), and a photosensitive element with a photosensitive surface (Higashikata, receiving surface 6a). However, the combination fails to explicitly teach the ambient-light intensity detector as recited in claim 2, further comprising a light-deflecting component having a defecting surface and being arranged in said light-converging path and configured to deflect said pending detection light, wherein after said pending detection light being converged to said light-converging path through said light-converging component, said light-deflecting component deflects said pending detection light to a direction that is able to be received by said photosensitive surface of the photosensitive element, wherein both said light-emerging surface of said light-converging component and said photosensitive surface of the photosensitive element are arranged to face said deflecting surface of said light-deflecting component.
	However, Bechtel teaches the ambient-light intensity detector as recited in claim 2, further comprising a light-deflecting component having a defecting surface and being arranged in said light-converging path and configured to deflect said pending detection light, wherein after said pending detection light being converged to said light-converging path through said light-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Higashikata and Baumgart to incorporate the teachings of Bechtel to further include a light-converging component before the light-deflecting component because shifting the position of the light-converging component would not have modified the operation of the device (see MPEP §2144.04, VI, C). Applicant is also urged to note the first embodiment of Higashikata (specifically figures 8C-A and C-B) wherein the light guiding member 5 acts as a light-converging component.

Regarding claims 5-6, Higashikata as modified by Baumgart teaches a light deflecting component (Higashikata, Reflective surface 15c), a light-converging component (Higashikata, convex lens 15d), and a photosensitive element with a photosensitive surface (Higashikata, receiving surface 6a). However, the combination fails to explicitly teach the ambient-light intensity detector as recited in claims 2 and 3, further comprising a light-deflecting component having a defecting surface and being arranged in said light-converging path and configured to deflect said pending detection light, wherein after said pending detection light being converged to said light-converging path through said light-converging component, said light-deflecting component deflects said pending detection light to a direction that is able to be received by said photosensitive surface of the photosensitive element, wherein both said light-emerging surface of said light-converging component and said photosensitive surface of the photosensitive element are arranged to face said deflecting surface of said light-deflecting component.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Higashikata and Baumgart to incorporate the teachings of Bechtel to further include a light-converging component before the light-deflecting component because shifting the position of the light-converging component would not have modified the operation of the device (see MPEP §2144.04, VI, C). Applicant is also urged to note the first embodiment of Higashikata (specifically figures 8C-A and C-B) wherein the light guiding member 5 acts as a light-converging component.

Regarding claim 11, Higashikata as modified by Baumgart and Bechtel teaches the ambient-light intensity detector, as recited in claim 6, wherein said light-converging component is selected from the group consisting of a Fresnel lens, a condenser lens and a condenser lens combination (Higashikata, see figure 12, convex lens 15d (i.e. condenser lens)).

Regarding claim 12, Higashikata as modified by Baumgart and Bechtel teaches the ambient-light intensity detector, as recited in claim 11, wherein said light-deflecting component is 

Regarding claims 15-16, Higashikata as modified by Baumgart and Bechtel teaches the ambient-light intensity detector, as recited in claims 6 and 12, wherein said light-converging component defines a central axis, wherein a cross section of said light- converging component from any position along an axial direction thereof is in centrosymmetric shape and a center of which is in said central axis defined by said light- converging component, wherein a cross section of said light-uniforming component from any position along an axial direction thereof is in centrosymmetric shape and a center of which is in said central axis defined by said light-converging component (Higashikata, see figure 12, from the light entering the device until the light is deflected, the light uniforming area and light converging areas are centrosymmetric around central axis Q).

Regarding claims 18-19, Higashikata as modified by Baumgart and Bechtel teaches the ambient-light intensity detector, as recited in claims 6 and 16, further having a gap defined between said light-outletting surface of said light-uniforming component and said light-entering surface of said light-converging component (Higashikata, see figure 12, gap formed between 10 (i.e. light-uniforming component with element 1 from Baumgart) and 15).

Regarding claims 21-22, Higashikata as modified by Baumgart and Bechtel teaches the ambient-light intensity detector, as recited in claim 6, wherein said light-outletting surface of said light-uniforming component is overlappedly attached to said light-entering surface of said light-converging component (Higashikata, see figure 12, light passing area 10 (i.e. light-uniforming component with element 1 from Baumgart) overlaps light guiding member 15).

Regarding claims 26-27 and 29-30, Higashikata as modified by Baumgart and Bechtel teaches the ambient-light intensity detector, as recited in claims 6, 12, 19, and 22, further comprising a controller which is provided with a plurality of preset control scales, wherein said photosensitive element is controllably linked with said controller and said preset control scales of the controller are corresponding to said detection values of said photosensitive element respectively, said controller is configured to adjust among said preset control scales while said preset control scales are corresponding to said detection values respectively in a functional relationship (Higashikata, ¶21, [i]n one or more embodiments of the present invention, in the above-described photodetection device, illuminance of ambient light of a vehicle may be detected by the photodetection element so that lamps of the vehicle may be controlled, based on the detection result; and ¶90, [t]he vehicle control device turns on the headlights and the tail lights when receiving the lighting command from the photodetection device 100, and the device turns off the headlights and the tail lights when receiving the lighting-out command from the photodetection device 100 (i.e. the preset control scales are on and off)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikata et al. (USPGPub 20140346333 A1) as modified by Baumgart et al. (WO 2017041992 A1) further in view of Poret (USPGPub 20170261370 A1). 

Regarding claim 7, Higashikata as modified by Baumgart teaches a photosensitive surface (Higashikata, light receiving surface 6a) and a light-converging component (Higashikata, convex lens 15d). However, the combination fails to explicitly teach the ambient-light intensity detector, as recited in claim 2, wherein a distance between said photosensitive surface of said photosensitive element and said light-emerging surface of said light-converging component is adjustable.
the lens to detector distance may be adjusted to minimize the diameter of the focused spot on the detector thereby maximizing the amount of light hitting the active area of the light detector).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Higashikata and Baumgart to incorporate the teachings of Poret to further include an adjustment between the photosensitive surface and the light-converging component because, as stated above, this can either maximize or minimize the amount of light hitting the light detector based on the user’s wants and needs. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikata et al. (USPGPub 20140346333 A1) as modified by Baumgart et al. (WO 2017041992 A1) and Bechtel et al. (U.S. Patent No. 5537003 A) further in view of Poret (USPGPub 20170261370 A1).

Regarding claim 8, Higashikata as modified by Baumgart and Bechtel teaches a photosensitive surface (Higashikata, light receiving surface 6a) and a light-converging component (Higashikata, convex lens 15d). However, the combination fails to explicitly teach the ambient-light intensity detector, as recited in claim 6, wherein a distance between said photosensitive surface of said photosensitive element and said light-emerging surface of said light-converging component is adjustable.
	However. Poret teaches the ambient-light intensity detector, as recited in claim 6, wherein a distance between said photosensitive surface of said photosensitive element and said light-emerging surface of said light-converging component is adjustable (¶32, the lens to detector distance may be adjusted to minimize the diameter of the focused spot on the detector thereby maximizing the amount of light hitting the active area of the light detector).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                        

/JENNIFER D BENNETT/Examiner, Art Unit 2878